Mr. Justice Wole
delivered the opinion of the court.
In the municipal court of Guayama a complaint was filed against the defendants because on a certain day it was alleged they had fired off shots, by which they had disturbed the peace, and that a revolver of nine milometers, Smith, was found upon Benvenutti, but it was not possible to secure the other, because Colón had hidden it, and that this disturbance *81took place at the time when Genaro Texidor was about to be arrested.
The case was appealed to the District Court of Guayama, and the latter court sentenced the defendant to a fine of $10, and from that fine he appeals to this court.
There is a bill of. exceptions in the record, and to that bill of exceptions, in a separate paper, the judge has made corrections in the testimony. This is not good, practice. When corrections are made, the bill of exceptions should be rewritten, and when so perfected, should be signed by the judge as an entirety. The judge should require the appellant to incorporate the amendments before signing the bill.
The appellant bases his appeal on two grounds: First, that the evidence does not support the complaint. In the bill of exceptions as originally presented there would seem to be some justification for the contention of counsel, but the amendments of the judge made it clear that the defendant, Luis Co-lón, was present at the time of the disturbance, and that he engaged in a struggle with the police 'to prevent them from taking his revolver, and that he made attempts to hide it. There is evidence, too, in the main body of the bill, to show that this disturbance was made in direct sequence, and in connection with the arrest of Genaro Texidor, whom the defendants, Luis Colón and Juan J. Benvenutti, requested the police to liberate.
Under these circumstances there was not enough evidence to justify the contention of the appellant, and we find no error in the action of the judge when he found the defendant guilty as charged.
The second point raised by the defendant is that he was not present when the judgment was pronounced. The case is, however, a misdemeanor, and not a felony, and w-er,have-sey-eral times decided that the actual presence of the defendant is not necessary. We think it is good practice in any case to' *82call the person accused of crime when sentencing him, bnt it is not an indispensable requirement. The judgment appealed from must therefore be affirmed.

Affirmed.

Chief Justice Quiñones and Justices Hernandez, Figueras and MacLeary. concurred.